FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            06/3/2015 11:22:16 AM
                KEITH E. HOTTLE
                     Clerk




EXHIBIT A
                                                                                                   pr-'.




                                                  SMALL CLAIMS

                                      CAUSE N0-
    DAVID GOAD
                                                           §                    IN THE JUSTICE
   v.
                                 Plaintiff,
                                                           §
                                                                                                    COURT
                                                           §
   JAMIE OSBORNE                                           §
                                                                                   PRECINCT NO. FOUR
                                                           §
                                Defendant.
                                                           §
                                                           §      GUADALUPE COUNTY, TEXAS

                                                    PARTIES
  Plaintiff,   David Goad, resides    at       154 Rtvertree Drive,
  Phone no. 830-5 l5-2052                  l
                                                                      in   New Braunfels, Texas     78130
 Defendant, Jamie Osborne,
 Austin Street, Sequin.
                                  home address is unknown,
                          Texas 78155.                                her work address   is:   3000 North

                                                 COMPLAINT
         1.    Jamie Osborne,
                          knowingly, deliberately,
                                                   recklessly, and with
                                                                        malice committed
fraudulent and malicious
                         acts between 2012
                                            and June of 2014,
                                                               causing financial loss
David Goad (and others)                                                               to
                         in the matters
                                                  conceming her practices,
                                                                                appraisal. evaluation,
and reporting methods
                      of the real      property located at
                                                           Zuehl Airﬁeld, more
                                                                               panicularly
described as property
                      ID: 107520 (1.00
                                       acre, more or less,
                                                           out of abstract 134
                                                                               of the lose
Flores Survey,
               Guadalupe County,
                                  Texas.) on Windsock
                                                          Lane, Marion, Texas.




                                                     was
                                                               F li.E
                                                                  - —      DI
                                                       M’. PRECINCT
                                                                        #4 SEGUIN
                                                               UPE COUNTY. TEXAS
                                                                                            "‘   A.


          3.   Jamie Osbome’s acts   may violate the constitutional      righls   of David Goad (and

others)   under 42 U.S.C. Section 1983.

                                            REQUESTS
          5.   David Goad moves for the maximum amount allowed by              this court


($10,006.00). This      amount includes, but is not limited      to: actual losses   and damages. Plus

all   costs incurred.

          6.   David Goad reserves the   right to re-plead all   amount(s) he seeks     in this case if


this case is otherwise    moved, transferred, or appealed     to a court with higher limits.




                                                          M
                                                    Respectfully submitted,




                                                        AVID OOAD, Plaintiff pro se
                                                    1154 Rivertree Drive
                                                    New Braunfels. Texas 78130
                                                    830—5l5-2052